EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2021 has been entered.
 
Amendment
The Response, filed on June 1, 2021, has been received and made of record. In response to the Final Office Action dated March 8, 2021, claims 1, 4, 10 and 13 have been amended.

Response to Arguments
	Regarding the 35 U.S.C. 112 rejection of claims 1, 2, 4-10 and 12-17, Applicant has amended the claims to address the previously identified indefinite subject matter.  Therefore, the outstanding 35 U.S.C. 112 rejection of claims 1, 2, 4-10 and 12-17 is withdrawn.
Regarding the 35 U.S.C. 103 rejection of claims 1, 2 and 4-9, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 1, 2 and 4-9 is withdrawn.
Regarding the 35 U.S.C. 103 rejection of claims 10 and 12-15, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 10 and 12-15 is withdrawn.
Regarding the 35 U.S.C. 103 rejection of claims 16 and 17, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 16 and 17 is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-9, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an image processing system comprising an optical sensor comprising an optical member configured to refract light from a subject, the optical member comprising a plurality of transmissive units that have different optical properties, thus forming different refraction patterns of light that passes therethrough, and a plurality of image sensors configured to receive light that has passed through the transmissive units and to form captured images in which the subject appears, the plurality of image sensors being provided in correspondence with the transmissive units, 
Regarding claim 4, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an image processing system comprising an optical sensor comprising an optical member configured to refract light from a subject, the optical member comprising a plurality of transmissive units that have different optical properties, thus forming different refraction patterns of light that passes therethrough, and a plurality of image sensors configured to receive light that has passed through the transmissive units and to form captured images in which the subject appears, the plurality of image sensors being provided in correspondence with the transmissive units, and an information processing apparatus configured to acquire attribute information representing an attribute of the subject by inputting the captured images obtained by the image sensors to a trained learning device that has been trained to determine the attribute of the subject, wherein the optical properties of the plurality of transmissive 
Regarding claims 10-17, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an optical sensor comprising an optical member configured to refract light from a subject, the optical member comprising a plurality of transmissive units that have different optical properties, thus forming different refraction patterns of light that passes therethrough, and a plurality of image sensors configured to receive light that has passed through the transmissive units and to form captured images in which the subject appears, the plurality of image sensors being provided in correspondence with the transmissive units, wherein the plurality of transmissive units in the optical member comprise a plurality of first transmissive units arranged at a center of the plurality of transmissive units in a rectangular shape and have a predetermined first converging angle, and second transmissive units that are arranged forming edges of a hollow rectangular shape so as to surround a periphery of the plurality of first transmissive units and have a second converging angle that is greater the first converging angle.
Regarding claim 13, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an optical sensor comprising an optical . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2011/0149125 to Morimoto teaches a similar system including an optical sensor, processor and plurality of transmissive units.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GARY C VIEAUX/Primary Examiner, Art Unit 2697